UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4086



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RENETTA NICOLE PARK,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (CR-03-839)


Submitted:   September 29, 2005           Decided:   October 5, 2005


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Meetze, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant. William Earl Day, II, Assistant
United States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Renetta Nicole Park appeals her guilty-plea conviction

and sentence for using unauthorized access devices with intent to

defraud, in violation of 18 U.S.C. §§ 1029(a)(2), 2 (2000). Park’s

attorney has filed a brief in accordance with Anders v. California,

386 U.S. 738 (1967), stating there are no meritorious grounds for

appeal.     Park has not filed a pro se brief despite being informed

of her right to do so.         Finding no reversible error, we affirm.

             In the Anders brief, counsel asserts that the district

court’s     failure    to    advise   Park      of    her   right   against   self-

incrimination during the Fed. R. Crim. P. 11 colloquy constitutes

reversible error.       “A variance from the requirements of this rule

is harmless error if it does not affect substantial rights.”                    Fed.

R. Crim. P. 11(h).          Because Park raises this issue for the first

time   on    appeal,    her     claim     is    reviewed      for   plain     error.

Consequently, Park must show: (1) an error occurred; (2) the error

was plain; (3) the error affected her substantial rights; and (4)

the error calls into question the fairness, integrity, or public

reputation of judicial proceedings.                  See United States v. Olano,

507 U.S. 725, 732 (1993).

             The record demonstrates that the district court expressly

advised Park of the rights she would be giving up, including the

right to go to trial and the right to present and confront

witnesses.    Furthermore, Park was clearly advised of the nature of


                                        - 2 -
the charges against her and the factual basis of her plea, as well

as the application of the sentencing guidelines. Thus, we conclude

that the additional information of the right not to testify at

trial would likely not have affected Park’s plea.          Accordingly,

because this error did not affect Park’s substantial rights, we

conclude that the district court’s omission does not amount to

reversible error.    Fed. R. Crim. P. 11(h); Olano, 507 U.S. at 732.

             Although Park does not raise a challenge to her sentence

under United States v. Booker, 125 S. Ct. 738 (2005), despite being

given   an   opportunity   to   file   supplemental   briefing,   counsel

questions the calculation of Park’s Sentencing Guidelines range and

the district court’s imposition of a ten-month sentence.             Park

stipulated to her base offense level and the amount of loss, and

she points to no error in the guidelines calculation.         Moreover,

because there were no impermissible judicial enhancements, we find

that she suffered no Sixth Amendment violation under Booker.           In

addition, the record provides no nonspeculative basis suggesting

that the court would have sentenced the defendant differently had

the guidelines been advisory instead of mandatory. Accordingly, we

conclude that her sentence was not plainly erroneous.        Olano, 507

U.S. at 732; United States v. Hughes, 401 F.3d 540, 546-47 (4th

Cir. 2005); United States v. White, 405 F.3d 208, 224 (4th Cir.

2005) (holding that a defendant must “demonstrate, based on the

record, that the treatment of the guidelines as mandatory caused


                                  - 3 -
the district court to impose a longer sentence than it otherwise

would have imposed.”).

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm Park’s conviction and sentence.                 This

court requires that counsel inform his client, in writing, of her

right to petition the Supreme Court of the United States for

further review.      If the client requests that a petition be filed,

but counsel believes that such petition would be frivolous, then

counsel   may   move   in    this    court    for   leave   to   withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and     argument   would    not   aid   the

decisional process.



                                                                        AFFIRMED




                                      - 4 -